DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paczan (U.S. 2016/0378108), in view of Ren (DE102014213023 A1).

Regarding claim 1, Paczan (U.S. 2016/0378108) teaches a system comprising, a computer (110, Fig. 14; [0084]) ([0065] [0064], last 4 lines) programmed to: actuate a plurality of drones ([0028], last 6 lines; abstract, lines 1-3) to first establish one or more electrical connections therebetween ([0031]; [0028], lines 3-4, 12-15, 18-20).
Paczan does not explicitly teaches (and then to provide) a jump start to a vehicle.
Ren (DE102014213023 A1) teaches a drone provides power to a vehicle (title; use of abstract; inherently, a vehicle jump start can be performed with power supply drone per title terms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a drone provides 
Regarding claim 2, Paczan teaches the system of claim 1, in view of Ren, the computer (110, Fig. 14; [0084]) further programmed ([0065] [0064], last 4 lines) to assign a master drone ([0053]) and a slave drone ([0053]) from among the plurality of drones (abstract, lines 1-3).
Regarding claim 5, Paczan teaches a system comprising, a first drone computer (110, Fig. 14; [0084]) ([0065] [0064], last 4 lines [0053]) programmed to: establish an electrical connection between a first drone and a second drone ([0031]; [0028], lines 3-4, 12-15, 18-20).
Paczan does not explicitly teaches (and then to provide) a jump start to a vehicle.
Ren (DE102014213023 A1) teaches a drone provides power to a vehicle (title; use of abstract; inherently, a vehicle jump start can be performed with power supply drone per title terms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a drone provides power to a vehicle of Ren’s into Paczan’s, in order to provide a power rescue service in a quick and inexpensive manner (advantage; Ren).
Regarding claim 6, Paczan teaches the system of claim 5, in view of Ren, the first drone computer (110, Fig. 14; [0084]) further programmed to transmit an instruction ([0064], last 4 lines; [0044]) specifying a connection order ([0105], lines 12-13) to the second drone ([0031]; [0028], lines 3-4, 12-15, 18-20).
Regarding claim 7, Paczan teaches the system of claim 6, in view of Ren, wherein the connection order ([0105], lines 12-13) is one of in series (e.g., series connection of 702, Fig. 7) and in parallel ([0105], lines 12-13).
Regarding claim 13, Paczan teaches the system of claim 5, in view of Ren, further comprising a server computer (1520, Fig. 15; [0096] [0104]) programmed to communicate with the first drone computer (110, Fig. 14; [0084]) to actuate the first drone to establish the electrical connection ([0031]; [0028], lines 3-4, 12-15, 18-20).
Regarding claim 14, Paczan teaches a method comprising: actuating a plurality of drones ([0028], lines 18-20; abstract, lines 1-3) to first establish one or more electrical connections therebetween ([0031]; [0028], lines 3-4, 12-15, 18-20).
Paczan does not explicitly teaches (and then to provide) a jump start to a vehicle.
Ren (DE102014213023 A1) teaches a drone provides power to a vehicle (title; use of abstract; inherently, a vehicle jump start can be performed with power supply drone per title terms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a drone provides power to a vehicle of Ren’s into Paczan’s, in order to provide a power rescue service in a quick and inexpensive manner (advantage; Ren).
Regarding claim 15, Paczan teaches the method of claim 14, in view of Ren, further comprising assigning a master drone ([0053]) and a slave drone ([0053]) from among the plurality of drones (abstract, lines 1-3).
Regarding claim 16, Paczan teaches the method of claim 15, in view of Ren, further comprising transmitting an instruction ([0064], last 4 lines; [0044]) specifying an order of connection of the drones ([0105], lines 12-13) from the master drone to the slave drone ([0053]).
Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paczan (U.S. 2016/0378108) and Ren (DE10 2014 213 023 A1), as applied above in claims 1 and 14 respectively, and further in view of Leach (U.S. 2007/0190369).
Regarding claim 3, Paczan teaches the system of claim 1, in view of Ren, the computer further programmed ([0065] [0064], last 4 lines) to actuate the plurality of drones ([0028], lines 18-20; [0031]) (or Novelty; S1-S3 of description of drawing; Ren) in response to receiving a jump start request (Novelty; S1-S3 of description of drawing; Ren). The combination does not explicitly teach (including jump start parameters. 
Leach (U.S. 2007/0190369) teaches jump start parameters ([0049], last 2 lines; [0077], last 6 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate jump start parameters of Leach’s into Paczan’s, in view of Ren’s, in order to prepare for the corresponding power for jump start or charging.
Regarding claim 4, Paczan teaches the system of claim 4, in view of Ren and further in view of Leach, wherein the jump start parameters ([0049], last 2 lines; [0077], last 6 lines) include one of a voltage and an amperage ([0077], last 6 lines; Leach).
Regarding claim 17, Paczan teaches the method of claim 14, in view of Ren, further comprising receiving a jump start request (Novelty; S1-S3 of description of drawing; Ren) before actuating the plurality of drones ([0031]) (or Novelty; S1-S3 of description of drawing; Ren).
The combination does not explicitly teach (including) jump start parameters. 
Leach (U.S. 2007/0190369) teaches jump start parameters ([0049], last 2 lines; [0077], last 6 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate jump start parameters of Leach’s into Paczan’s, in view of Ren’s, in order to prepare for the corresponding power for jump start or charging.
Regarding claim 18, Paczan teaches the method of claim 17, in view of Ren, wherein the jump start parameters ([0049], last 2 lines; [0077], last 6 lines) include one of a voltage and an amperage ([0077], last 6 lines).
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon the rejected base claims 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior arts of record do not suggest or teach “the first drone computer further programmed to actuate a robotic arm supported by the first drone to establish the electrical connection between the first drone and the second drone”
Claim 9 is also objected to because it is dependent of claim 8
Regarding claim 10, the prior arts of record do not suggest or teach “further comprising a first drone including a telescoping robotic arm supporting an electrically conductive end effector electrically connected to a first drone power source.
Regarding claim 11, the prior arts of record do not suggest or teach “further comprising a first drone including a robotic arm supporting a camera and an electrically conductive end effector electrically connected to a first drone power source.
Regarding claim 12, the prior arts of record do not suggest or teach “a first drone including a robotic arm supporting an end effector comprising one of a male and female electrical connector that is conical.”
Claims 19-20 are objected to as being dependent upon the rejected base claim 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, Paczan teaches the method of claim 14, in view of Ren. The combination does not explicitly teach further comprising actuating a robotic arm supported by a first drone of the plurality of drones to connect the first drone with a second drone of the plurality of drones.
Claim 20 is also objected to because it is dependent of claim 19
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2019/0172278, U.S. 9579990, CN 205891228 U, FR 3040688 A1, JP 2016165215 A and FR 3040688 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/DUNG V BUI/Examiner, Art Unit 2859 

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 8, 2022